Exhibit 10.1

 

FIRST AMENDMENT TO THE

OAK VALLEY COMMUNITY BANK

AMENDED AND RESTATED

SALARY CONTINUATION AGREEMENT

 

THIS FIRST AMENDMENT (the “Amendment”) is adopted this 1st day of July, 2016 by
and between Oak Valley Community Bank (the “Company”), and Christopher M.
Courtney (the “Executive”).

 

The Company and the Executive implemented the Amended and Restated Salary
Continuation Agreement effective January 1, 2008 (the “Agreement”) to provide
retirement benefits to the Executive. The Bank and the Executive now wish to
amend the Agreement to (i) change the Normal Retirement and Change in Control
benefit payment terms and (ii) cease accruals as of June 30, 2016.

 

Now, therefore, the Company and the Executive amend the Agreement as follows.

 

As of June 30, 2016, the Company has accrued Six Hundred Twenty-Five Thousand
Two Hundred Ninety-One Dollars ($625,291) with respect to the benefits to be
paid under the Agreement. For purposes of the Agreement, this amount shall be
considered the “Accrual Balance”.

 

Sections 2.1.1 and 2.1.2 of the Agreement shall be deleted and replaced by the
following:

 

2.1.1     Amount of Benefit. The annual benefit under this Section 2.1
is Ninety-Eight Thousand Two Hundred Ninety-Eight Dollars ($98,298).

 

2.1.2     Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments payable on the first day of
each month commencing with the sixty-first (61st) month following Termination of
Employment and continuing for one hundred twenty (120) months.

 

Section 2.2.1 of the Agreement shall be deleted and replaced by the following:

 

2.2.1     Amount of Benefit. The benefit under this Section 2.2 is the Accrual
Balance.

 

Section 2.3.1 of the Agreement shall be deleted and replaced by the following:

 

2.3.1     Amount of Benefit. The benefit under this Section 2.3 is the Accrual
Balance.

 

 
 

--------------------------------------------------------------------------------

 

  

Sections 2.4, 2.4.1 and 2.4.2 of the Agreement shall be deleted and replaced by
the following:

 

2.4     Change in Control Benefit. If a Change in Control occurs, followed
within twenty-four (24) months by Separation of Service prior to Normal
Retirement Age, the Company shall pay the Executive the benefit described in
this Section 2.4 in lieu of any other benefit under this Agreement.

 

2.4.1     Amount of Benefit. The annual benefit under this Section 2.4 is
Ninety-Eight Thousand Two Hundred Ninety-Eight Dollars ($98,298).

 

2.4.2     Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments payable on the first day of
each month commencing with the sixty-first (61st) month following Termination of
Employment and continuing for one hundred twenty (120) months.

 

Article 3 of the Agreement shall be deleted and replaced by the following:

 

Article 3

Death Benefits

 

3.1     Death Prior to Termination of Employment. In the event the Executive
dies prior to Termination of Employment, the Company shall pay the Beneficiary
the Accrual Balance in lieu of any other benefit hereunder. The benefit will be
paid in a lump sum within sixty (60) days following the Executive’s death, with
the precise payment date determined by the Employer in its sole discretion.

 

3.2     Death Following Termination of Employment. In the event the Executive
dies following Termination of Employment, the Company shall pay the Beneficiary
the same amounts at the same times as the Company would have paid the Executive
had the Executive survived.

 

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Amendment. 

                            

Executive:  

 

Company:

 

                       

/s/ Christopher M. Courtney  

 

By: 

/s/ Richard A. McCarty  

Christopher M. Courtney 

 

Title:

Senior Executive Vice President/Chief Administrative Officer

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Schedule A- Courtney - Amended and Restated Agreement

 

Values

 

Discount

   

Benefit

   

Accrual

   

Early Termination

           

Change in

         

as of

 

Rate

   

Level

   

Balance

   

(Not for Cause)

   

Disability

   

Control

   

Death Benefit

                                                                          Annual
Amount          

Lump Sum at

   

Lump Sum at

  Annual Amount  

Lump Sum at

             

For 10 years starting 61

months after termination

         

Separation of Service

   

Separation of Service

 

For 10 years starting 61

 months after termination

Separation of Service

Jun

2016

    4.50%     $ 98,298     $ 625,291     $ 625,291     $ 625,291     $ 98,298  
  $ 625,291  

Dec

2016

    4.50%     $ 98,298     $ 639,321     $ 639,321     $ 639,321     $ 98,298  
  $ 639,321  

Dec

2017

    4.50%     $ 98,298     $ 668,091     $ 668,091     $ 668,091     $ 98,298  
  $ 668,091  

Dec

2018

    4.50%     $ 98,298     $ 698,155     $ 698,155     $ 698,155     $ 98,298  
  $ 698,155  

Dec

2019

    4.50%     $ 98,298     $ 729,572     $ 729,572     $ 729,572     $ 98,298  
  $ 729,572  

Dec

2020

    4.50%     $ 98,298     $ 762,403     $ 762,403     $ 762,403     $ 98,298  
  $ 762,403  

Dec

2021

    4.50%     $ 98,298     $ 796,711     $ 796,711     $ 796,711     $ 98,298  
  $ 796,711  

Dec

2022

    4.50%     $ 98,298     $ 796,711     $ 796,711     $ 796,711     $ 98,298  
  $ 796,711  

Dec

2023

    4.50%     $ 98,298     $ 796,711     $ 796,711     $ 796,711     $ 98,298  
  $ 796,711  

Dec

2024

    4.50%     $ 98,298     $ 796,711     $ 796,711     $ 796,711     $ 98,298  
  $ 796,711  

Jan

2025

    4.50%     $ 98,298     $ 796,711     $ 796,711     $ 796,711     $ 98,298  
  $ 796,711  